Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 06/15/2022 and 06/23/2022 has been entered and fully considered. 
Claims 1,2,3,4,5,6,7,8,9,10,11,12 are pending, of which claims 1,9 were amended.  The amendments of claims 1,9 are sufficiently supported by the originally filed disclosure.
The previous portion(s) 35 U.S.C. 101 rejection specifically with regard to the phrase(s) of claim 9, including “such that said pressure inside of said container is equal to said supply gas pressure,” has been withdrawn in light of Applicant’s amendment(s) to the claim(s).
The previous portion(s) 35 USC 112, second paragraph, rejection specifically with regard to the phrase(s) of claim 9, including “such that said pressure inside of said container is equal to said supply gas pressure,” has been withdrawn in light of Applicant’s amendment(s) to the claim(s).

Specification
The amendment filed 06/23/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
para 70 “air will be allowed into the container until the total pressure in the container is equal to that of the environment (i.e. the supply gas pressure)”,
para 70 “0 0441V.sub. T of oxygen”,
para 70 “e.g. by again removing oxygen from the container, opening valve 36 to allow air into the container until the pressure is equal to the supply gas pressure, and re-sealing the container”.
Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1,2,3,4,5,6,7,8,9,10,11,12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 has the phrase, “such that pressure of said gas in the internal volume is equal to said supply gas pressure,” in “re-sealing the container to enclose the internal volume and to prevent unintended leakage into said internal volume, such that pressure of said gas in the internal volume is equal to said supply gas pressure” which (which in the context of the claim) was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint in the inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Also, explicit and/or implicit support of the claim phrase is not found in the original disclosure.
Also, the Applicant did not indicate specific support for the claim phrase in the original disclosure.

With consideration given to the elected Invention I, Species II, Claim 3 has the phrase, “re-sealing the container to enclose the internal volume and to prevent unintended leakage into said internal volume,” (which is taken as second re-sealing) which (which in the context of the claim) was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Also, explicit and/or implicit support of the claim phrase is not found in the original disclosure.
Also, the Applicant did not indicate specific support for the claim phrase in the original disclosure.

With consideration given to the elected Invention I, Species II, Claim 3 has the phrase, “re-sealing the container to enclose the internal volume and to prevent unintended leakage into said internal volume,” (second recitation in claim 3; which is taken as third re-sealing) which (which in the context of the claim) was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Also, explicit and/or implicit support of the claim phrase is not found in the original disclosure.
Also, the Applicant did not indicate specific support for the claim phrase in the original disclosure.

With consideration given to the elected Invention I, Species II, Claim 4 has the phrase, “re-sealing the container to enclose the internal volume and to prevent unintended leakage into said internal volume,” (which is taken as fourth re-sealing) which (which in the context of the claim) was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Also, explicit and/or implicit support of the claim phrase is not found in the original disclosure.
Also, the Applicant did not indicate specific support for the claim phrase in the original disclosure.

With consideration given to the elected Invention I, Species II, Claim 4 has the phrase, “re-sealing the container to enclose the internal volume and to prevent unintended leakage into said internal volume,” (second recitation in claim 4; which is taken as fifth re-sealing) which (which in the context of the claim) was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Also, explicit and/or implicit support of the claim phrase is not found in the original disclosure.
Also, the Applicant did not indicate specific support for the claim phrase in the original disclosure.

Claim 9 has the phrase, “until pressure of said gas in the internal volume is equal to said supply gas pressure,” in “selectively adding gaseous air at said supply gas pressure to said internal volume to replace said volumetric portion that was removed as gaseous oxygen, such that said pressure inside of said container is equal to said supply gas pressure” which (which in the context of the claim) was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Also, explicit and/or implicit support of the claim phrase is not found in the original disclosure.
Also, the Applicant did not indicate specific support for the claim phrase in the original disclosure.

Claim 11 has the phrase, “such that pressure of said gas in the internal volume is equal to said supply gas pressure,” which (which in the context of the claim) was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Also, explicit and/or implicit support of the claim phrase is not found in the original disclosure.
Also, the Applicant did not indicate specific support for the claim phrase in the original disclosure.

	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1,2,3,4,5,6,7,8,9,10,11,12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim(s) 1 has the phrase, “such that said pressure inside of said container is equal to said supply gas pressure,” in “re-sealing the container to enclose the internal volume and to prevent unintended leakage into said internal volume”, which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, the mere step of “re-sealing” does not sufficiently convey how the intended result is carried out of “such that said pressure inside of said container is equal to said supply gas pressure”. 

Claim(s) 3,4 have repetitive “re-sealing the container to enclose the internal volume and to prevent unintended leakage into said internal volume” which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, the quoted claim language (in the context of the claim) is unclear whether it is unnecessarily repetitive (of claim 1), or if there is supposed to be delineation (considering as rewritten the language fails to positively write-down what is the delineation).

Claim(s) 9,10,11 repetitive “maintaining said seal on said container to prevent unintended gas leakage into said internal volume” which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, the quoted claim language (in the context of the claim) is unclear whether it is unnecessarily repetitive, or if there is supposed to be delineation (considering as rewritten the language fails to positively write-down what is the delineation).

Claim(s) 9,10 repetitive “selectively adding gaseous air at said supply gas pressure to said internal volume to replace said volumetric portion that was removed as gaseous oxygen” which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, the quoted claim language (in the context of the claim) is unclear whether it is unnecessarily repetitive, or if there is supposed to be delineation (considering as rewritten the language fails to positively write-down what is the delineation).

Though one or more of the claim(s) are indefinite, for the sake of compact prosecution, the examiner has done his best to ascertain their meaning for the following 35 USC § 102 and/or 35 USC § 103 rejection(s).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 5, 6, 7, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6171368 (herein known as MAGET368).

With regard to claim 1, MAGET368 teaches a method for removing oxygen from a container defined by an internal volume, comprising the steps of:, especially at abstract, c3ln35-40
filling the internal volume with "ambient atmosphere" (implicitly air; within the range of a gas comprising a mixture of nitrogen and oxygen; and which has a pressure, which is within scope of a supply gas pressure), especially at abstract, c3ln35-40
first sealing the container to enclose the internal volume (which is taken as within the scope of intended result “to prevent unintended leakage into said internal volume”), especially at abstract, c3ln35-40; in an alternative, it is noted that the limitation “to prevent unintended leakage into said internal volume” does not need to be found in prior art since the limitation simply expresses the intended result of a process step positively recited (SEE MPEP 2111.04)
removing oxygen gas from the internal volume; and, especially at abstract, c3ln35-40
"when the container is opened" (adding gas to the internal volume, implicitly air, wherein said gas comprises a mixture of nitrogen and oxygen; and which has a pressure, which is within scope of a supply gas pressure), especially at c3ln35-40, table 4,c5ln45-55
"oxygen extraction device 100 free for removal and replacement" (i.e. re-sealing the container to enclose the internal volume; and within which is taken as within the scope of intended result “to prevent unintended leakage into said internal volume, such that pressure of said gas in the internal volume is equal to said supply gas pressure”), especially at c11ln10-20; in an alternative, it is noted that the limitation “to prevent unintended leakage into said internal volume, such that pressure of said gas in the internal volume is equal to said supply gas pressure” does not need to be found in prior art since the limitation simply expresses the intended result of a process step positively recited (SEE MPEP 2111.04)

With regard to claim 5, MAGET368 teaches 
removing oxygen gas from the internal volume; and, especially at abstract, c3ln35-40
'intake leakage' (adding gas to the internal volume, wherein said gas comprises a mixture of nitrogen and oxygen; and implicitly air which has a pressure and is within scope of a supply gas pressure), especially at table 4, c5ln45-55
intake leakage is considered to continuously occur even during the removing (within the scope of wherein said removing step and said adding step are performed relatively simultaneously and continuously until the, non-specific, percentage concentration of nitrogen gas in the internal volume has been increased to the, non-specific, desired level, while maintaining approximately said, non-specific, supply gas pressure in said internal volume), especially at table 4, c5ln45-55
The portion “sealing the container to enclose the internal volume and to prevent unintended leakage into said internal volume” includes an abstract idea, which does not sufficiently fall within a patentable distinction which is a particular practical application distinction; there are many paths to invention, the issue of whether a prior inventor accidentally invented a process or not, does not change, whether an inventor already invented a process. Merely claiming that you supposedly took another path of invention, which supposedly didn't include an accident (i.e. intentional; a mental concept), does not make that prior known process patentable; consistent with MPEP 2106(II)(B) "unintended" (your conceptual path; abstract idea) does not meet the requirement for a patentable statutory process distinction, since it does not sufficiently fall within a distinction which is a particular practical application distinction for the “method”; MPEP 2106 (II)(B) "The Supreme Court in Bilski v. Kappos, 561 U.S. ___, 130 S. Ct. 3218, 95 USPQ2d 1001 (2010), clarified the requirements for a claim to be a statutory process. Not every claimed method qualifies as a statutory process. A process claim, to be statutory under 35 U.S.C. 101, must be limited to a particular practical application. This ensures that the process is not simply claiming an abstract idea, or substantially all practical uses of (preempting) a law of nature, or a physical phenomenon."

With regard to claim 6, MAGET368 teaches 
wherein said removing oxygen step is executed by an electrolytic cell in communication with said gas mixture within the internal volume, especially at c5ln4-20
electrolytic cell 102 (structural equivalent of configured to remove oxygen gas from said gas mixture within the internal volume and expel it outside of the internal volume through a "reject port", discharge port), especially at c9ln59-67,c14ln10-20

With regard to claim 7, MAGET368 teaches 
wherein said gas mixture of said filling step is air, especially at abstract, c3ln35-40

With regard to claim 8, MAGET368 teaches 
wherein said gas mixture of said adding step is air, especially at table 4,c6ln45-55

Claim(s) 9, 10, 11, 12 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by US 6171368 (herein known as MAGET368) as evidenced by US 8877271 B2 (herein known as BELL) and US 5922178 (herein known as ISENBERG)
or, in an alternative, under 35 U.S.C. 103 as obvious over US 6171368 (herein known as MAGET368) in view of US 8877271 B2 (herein known as BELL) as evidenced by US 5922178 (herein known as ISENBERG)
or, in an alternative, under 35 U.S.C. 103 as obvious over US 6171368 (herein known as MAGET368) in view of US 5922178 (herein known as ISENBERG) as evidenced by US 8877271 B2 (herein known as BELL)
or, in an alternative, under 35 U.S.C. 103 as obvious over US 6171368 (herein known as MAGET368) in view of US 8877271 B2 (herein known as BELL) and US 5922178 (herein known as ISENBERG).

With regard to claim 9, MAGET368 teaches a method for increasing the nitrogen concentration within a container defined by an internal volume, comprising the steps of:, especially at abstract, c3ln35-40
placing "gas-sensitive product" (non-gaseous contents) and "ambient atmosphere" (gaseous air, implicitly ambient atmosphere has a pressure, and is within the scope of a, non-specific, supply gas pressure) within the internal volume, especially at abstract, c3ln35-40
sealing the container to thereby contain said non-gaseous contents and said gaseous air therein (which implicitly ambient air has a pressure, and is within the scope of a, non-specific, supply gas pressure, which implicitly during the placing "gas-sensitive product" the pressure inside of said container is equal to the ambient supply gas pressure), especially at fig 3A,3B, c10ln7-20, abstract
[ISENBERG provides extrinsic evidence of a pressure inside of a “channel” (container) is equal to “ambient…pressure” (supply gas pressure), especially at abstract]
In an alternative, assuming MAGET368 does not teach "wherein the pressure inside of said container is equal to said supply gas pressure", 
it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide a pressure inside of a “channel” (container) is equal to “ambient…pressure” (supply gas pressure) of ISENBERG to the method of MAGET368 (or MAGET368-BELL), for the benefit of a workable operating pressure, also the claimed arrangement does not require undo experimentation to find as a workable solution
MAGET368 teaches removing a portion of said gaseous air (which implicitly ambient air has a pressure) in the form of gaseous oxygen from said internal volume (it is reasonable that the pressure of the gaseous air in the container was reduced to a lower pressure than the supply gas pressure due to removing the oxygen portion), especially at abstract, c3ln35-40
[BELL provides extrinsic evidence, among other things, by stating “Carbon dioxide absorption can lead to a negative pressure in the tote” (i.e. removing a portion of gaseous air from an internal volume, whereby the gaseous air in the container is reduced to a pressure that is lower than the pressure of the gas supplied to the container), especially at col 2 ln 48-51]
In an alternative, assuming MAGET368 does not teach "whereby said gaseous air in the container is reduced to a pressure that is lower that said supply gas pressure", 
it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to “Carbon dioxide absorption can lead to a negative pressure in the tote” (i.e. removing a portion of gaseous air from an internal volume, whereby the gaseous air in the container is reduced to a pressure that is lower than the pressure of the gas supplied to the container) of BELL to the method of MAGET368, for the benefit of inhibiting spoilage as taught by BELL especially at col 2 ln 48-54
MAGET368 teaches (for all instances of) ''intake leakage' (adding gaseous air at said, non-specific, supply gas pressure to said internal volume to replace said volumetric portion that was removed as gaseous oxygen; also, no particular “selectively” process is set forth; for this claim and dependent claims; implicitly ambient air has a pressure, and is within the scope of  a, non-specific, supply gas pressure; taken as within the scope of the intended result “until said pressure inside of said container is equal to said supply gas pressure”), especially at table 4,c5ln45-55; in an alternative, it is noted that the limitation “until said pressure inside of said container is equal to said supply gas pressure” does not need to be found in prior art since the limitation simply expresses the intended result of a process step positively recited (SEE MPEP 2111.04)
[ISENBERG provides extrinsic evidence of a pressure inside of a “channel” (container) is equal to “ambient…pressure” (supply gas pressure), especially at abstract]
In an alternative, assuming MAGET368 does not teach "until said pressure inside of said container is equal to said supply gas pressure", 
it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide a pressure inside of a “channel” (container) is equal to “ambient…pressure” (supply gas pressure) of ISENBERG to the method of MAGET368 (or MAGET368-BELL), for the benefit of a workable operating pressure, also the claimed arrangement does not require undo experimentation to find as a workable solution

MAGET368 teaches second removing a portion of said gaseous air in the form of gaseous oxygen from said internal volume, especially at table 4, c5ln45-55
The portion (for all instances of; for this claim and dependent claims) “maintaining said seal on said container to prevent unintended gas leakage into said internal volume” includes an abstract idea, which does not sufficiently fall within a patentable distinction which is a particular practical application distinction; there are many paths to invention, the issue of whether a prior inventor accidentally invented a process or not, does not change, whether an inventor already invented a process. Merely claiming that you supposedly took another path of invention, which supposedly didn't include an accident (i.e. intentional; a mental concept), does not make that prior known process patentable; consistent with MPEP 2106(II)(B) "unintended" (your conceptual path; abstract idea) does not meet the requirement for a patentable statutory process distinction, since it does not sufficiently fall within a distinction which is a particular practical application distinction for the “method”; MPEP 2106 (II)(B) "The Supreme Court in Bilski v. Kappos, 561 U.S. ___, 130 S. Ct. 3218, 95 USPQ2d 1001 (2010), clarified the requirements for a claim to be a statutory process. Not every claimed method qualifies as a statutory process. A process claim, to be statutory under 35 U.S.C. 101  , must be limited to a particular practical application. This ensures that the process is not simply claiming an abstract idea, or substantially all practical uses of (preempting) a law of nature, or a physical phenomenon."
In an alternative, assuming MAGET368 does not teach repeating (for all instances of) "maintaining said seal on said container to prevent unintended gas leakage into said internal volume", 
it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to repeating (for all instances of) "maintaining said seal on said container to prevent unintended gas leakage into said internal volume" (for this claim and dependent claims; within consideration given of the address of this portion already) of MAGET368, for the benefit of reusing the container of MAGET368, since (priori) it is cheaper to reuse a container rather than using a container only once due to the expense in creating the container is spread over multiple uses rather than just one; otherwise, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. (MPEP 2144.04 VI-B)
In an alternative, assuming MAGET368 does not teach repeating (for all instances of) "selectively adding gaseous air to said internal volume to replace said volumetric portion that was removed as gaseous oxygen, until said pressure inside of said container is equal to said supply gas pressure", 
it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to repeating (for all instances of) "selectively adding gaseous air to said internal volume to replace said volumetric portion that was removed as gaseous oxygen" (for this claim and dependent claims; within consideration given to the address of this portion already) of MAGET368, for the benefit of reusing the container of MAGET368 (the opening of the container would reasonably be expected to cause a pressure inside of said container is equal to ambient supply gas pressure), since (priori) it is cheaper to reuse a container rather than using a container only once due to the expense in creating the container is spread over multiple uses rather than just one; otherwise, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. (MPEP 2144.04 VI-B)

With regard to claim 10, MAGET368 
does not specifically state whether second adding gaseous air to said internal volume to replace said volumetric portion that was removed as gaseous oxygen during said second removing a portion of said gaseous air step, but expected due to leakage over years, especially at table 4,c5ln45-55; 
otherwise, in an alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to duplicate leakage (as a result of longer storage) of MAGET368 with within the scope of whether second adding gaseous air to said internal volume to replace said volumetric portion that was removed as gaseous oxygen during said second removing a portion of said gaseous air step of MAGET368, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (MPEP 2144.04 VI-B)
MAGET368 does not specifically state whether second adding gaseous air to said internal volume to replace said volumetric portion that was removed as gaseous oxygen during said second removing a portion of said gaseous air step, but expected due to "restart" caused by "leakage" over "years", especially at table 4,c5ln45-55; 
otherwise, in an alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to duplicate "restart" caused by "leakage" over "years" of MAGET368 with within the scope of third removing a portion of said gaseous air in the form of gaseous oxygen from said internal volume after said second adding gaseous air to said internal volume of MAGET368 since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (MPEP 2144.04 VI-B)

With regard to claim 11, MAGET368 teaches 
electrolytic cell 102 (structural equivalent of removing gaseous oxygen steps are executed by, and in communication with said gaseous material within the internal volume), especially at c9ln59-67,c14ln10-20
electrolytic cell 102 (structural equivalent of configured to remove oxygen gas from said gaseous material within the internal volume and expel it outside of the internal volume through a "reject port", discharge port), especially at c9ln59-67,c14ln10-20

With regard to claim 12, MAGET368 teaches said removing steps (as already discussed) and said adding steps (as already discussed) are performed continuously (taken as continues, in the steps continue sequence as already claimed) until the amount of gaseous oxygen remaining in the internal volume has been reduced to the non-specific desired level (implicitly a desired level occurs due to the previously setforth oxygen removal), especially at table 4,c5ln45-55
MAGET368 teaches the internal oxygen pressure within said internal volume is approximately equal to atmospheric oxygen pressure surrounding said container, fig 12, table 5, c3ln35-40, which is within the scope of said supply gas pressure is atmospheric pressure surrounding said container, and the internal pressure within said internal volume is approximately equal to atmospheric pressure surrounding said container

Claim(s) 2, 3, 4 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by US 6171368 (herein known as MAGET368) as evidenced by US 2009/0260363 Al (herein known as MORIARTY)
or, in the alternative, under 35 U.S.C. 103 as obvious over US 6171368 (herein known as MAGET368) in view of US 2009/0260363 Al (herein known as MORIARTY).

With regard to claim 2, considering that the device of MAGET368, removes oxygen, see abstract, and there is only 21% oxygen in air, then the normal operation of the device would inherently be within the claimed range of wherein the pressure of said gas in the internal volume after said removing step is greater than or equal to 78 percent of the pressure of said gas in the internal volume before said removing step, especially at considering that leaking is occurring; it is taken that a vacuum upto 22% is not significantly occurring, and thus within the claimed range of wherein the pressure of said gas in the internal volume after said removing step is greater than or equal to 78 percent of the pressure of said gas in the internal volume before said removing step, especially at table 4,c6ln45-55 
[MORIARTY provides extrinsic evidence that 21% oxygen in air, especially at para 42]
; otherwise, in an alternative, assuming that MAGET368 does not teach “wherein the pressure of said gas in the internal volume after said removing step is greater than or equal to 78 percent of the pressure of said gas in the internal volume before said removing step”, 
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to property of pressure of MAGET368  with considering that the device of MAGET368, removes oxygen, see abstract, and there is only 21% oxygen in air, then the function of the device would obviously be within the claimed range of wherein the pressure of said gas in the internal volume after said removing step is greater than or equal to 78 percent of the pressure of said gas in the internal volume before said removing step of MAGET368 since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144.05 PART II-A)

With regard to claim 3, MAGET368 teaches
"oxygen extraction device 100 free for removal and replacement" (i.e. for both instances of, re-sealing the container to enclose the internal volume; and within which is taken as within the scope of intended result “to prevent unintended leakage into said internal volume, such that pressure of said gas in the internal volume is equal to said supply gas pressure”), especially at c11ln10-20; in an alternative, it is noted that the limitation “to prevent unintended leakage into said internal volume, such that pressure of said gas in the internal volume is equal to said supply gas pressure” does not need to be found in prior art since the limitation simply expresses the intended result of a process step positively recited (SEE MPEP 2111.04)
 a second removing oxygen step after said adding gas step, said second removing oxygen step comprising removing oxygen gas from the internal volume, especially at abstract, c3ln35-40
does not specifically state whether a second adding gas step after said second removing oxygen step, said second adding gas step comprising adding gas to the internal volume, wherein said gas comprises a mixture of nitrogen and oxygen, but expected due to leakage over years, especially at table 4,c5ln45-55; 
otherwise, in an alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to duplicate leakage (as a result of longer storage) of MAGET368 with within the scope of whether a second adding gas step after said second removing oxygen step, said second adding gas step comprising adding gas to the internal volume, wherein said gas comprises a mixture of nitrogen and oxygen of MAGET368 since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (MPEP 2144.04 VI-B)

With regard to claim 4, MAGET368 teaches
"oxygen extraction device 100 free for removal and replacement" (i.e. for both instances of, re-sealing the container to enclose the internal volume; and within which is taken as within the scope of intended result “to prevent unintended leakage into said internal volume, such that pressure of said gas in the internal volume is equal to said supply gas pressure”), especially at c11ln10-20; in an alternative, it is noted that the limitation “to prevent unintended leakage into said internal volume, such that pressure of said gas in the internal volume is equal to said supply gas pressure” does not need to be found in prior art since the limitation simply expresses the intended result of a process step positively recited (SEE MPEP 2111.04)
 does not specifically state whether a third removing oxygen step after said second adding gas step, said third removing oxygen step comprising removing oxygen gas from the internal volume, but expected due to "restart" caused by "leakage" over "years", especially at table 4,c5ln45-55; 
otherwise, in an alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to duplicate "restart" caused by "leakage" over "years" of MAGET368  with within the scope of a third removing oxygen step after said second adding gas step, said third removing oxygen step comprising removing oxygen gas from the internal volume of MAGET368 since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (MPEP 2144.04 VI-B)
MAGET368 teaches does not specifically state whether a third adding gas step after said third removing oxygen step, said second adding gas step comprising adding gas to the internal volume, wherein said gas comprises a mixture of nitrogen and oxygen, but expected due to leakage over years, especially at table 4,c5ln45-55; 
otherwise, in an alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to duplicate leakage (as a result of longer storage) of MAGET368  with within the scope of a third adding gas step after said third removing oxygen step, said second adding gas step comprising adding gas to the internal volume, wherein said gas comprises a mixture of nitrogen and oxygen of MAGET368 since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (MPEP 2144.04 VI-B)


Response to Arguments
Applicant's arguments filed 06/15/2022 and 06/23/2022 have been fully considered but they are not persuasive.

Applicant argues at page(s) 8, particularly “Applicant has endeavored to address each of the above rejections as discussed below. Applicant respectfully submits that the claims 1-12 are now in condition for allowance."
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant’s argument(s) refer to following argument(s), which the Applicant is invited to see following rebuttal(s), respectively.

Applicant argues at page(s) 10, particularly “The Office Action rejects claims 9-12 as "inoperative" because the language underlined below ("such that said pressure inside of said container is equal to said supply gas pressure") is an "intended result" that cannot occur because the supply gas pressure must provide a pressure differential and cannot be equal."
page(s) 10, particularly “ESKER TR eo 2 2 oo 2 2 2) 8 9. (as amended on 10/11/2021) A method for increasimg the nitrogen = EN = = 3 ‘ concentration within a container defined by an internal volume, comprising the steps of! . a © ‘ placing aon-gaseous contents and gaseous air within the internal volume; . ‘ sesling the contamer to thereby contain said aon-gaseoms contents and said . 8 " ‘ gaseous air therein; . 3 = ‘ removing a portion of said gaseous air in the form of gaseous oxygen fram said . 3 = ‘ internal volume; . ‘ ingintaining satd sea{ on said container to prevent unintended gas leakage into . 8 " A said internal volume; . aS = ‘ selectively adding gaseous air to said internal volume to replace said volumetric . 3 = ‘ portion that was removed as gaseous oxygen: ad . ‘ ingintaining satd sea{ on said container to prevent unintended gas leakage into . 8 " A said internal volume; . aS = ‘ second removing a portion of said gaseous air in the form of gaseous oxygen from . 3 = ‘ said internal volume: . ‘ selectively adding gaseons air at said supply gas pressure to said internal volume \ SE RNa A 2 to replace said volumetric portion that was removed a3 gaseous oxygen, such that said < RE See = \)_ pressure loside of said container fs equal to sald supply geo preset, . 8 
page(s) 11, particularly “In response, applicant has amended claim 9 to clarify that the "sealing" step starts with a pressure inside of the container that is equal to the supply gas pressure, that the step of "removing" oxygen lowers the pressure in the container to a different pressure that is lower than the supply gas pressure, and that the "selectively" adding step adds gaseous air at said supply gas pressure, which is now inherently higher than the lower pressure in said container, until the pressure inside of said container is equal to said supply gas pressure:
page(s) 11, particularly “A . oo : . . wa SE \ 9, (currently amended) A method for increasing the nitrogen concentration within \ BN = EN & A . ws : < \ a container defined by an internal volume, comprising the steps of: \ N = EN & A . ee . _ © \ placing non-gaseous contents and gaseous air within the internal volume, wherein \ A ©: SS . 1 os & \ said gaseous air is at a supply gas pressure: © A - “= < x . . oo. : © \ sealing the contamer to thereby contain said non-gaseous contents and said \ \ . EN . . 5 . soos eo . . . iy . = \ gaseous air therein, whereiy a pressure insite of said container is sqnal to sad sunpiy gas © x = \ OPSSRTE! \ SS : . : soe + . : = \ removing a portion of said gaseous air in the form of gaseous oxygen from said \ \. tg — eg _* \ internal volume, whereby sabl gassos aay in Ske Covaimer is reduced to s pressure (hai is \ : ~ * ‘ © \ leveyeeee Sheet caged creates ecco weno ee \ ‘ ISO GE TARA Sats SEY ESS DATS AS < \ maintaining said seal on said container to prevent unintended gas leakage into \ A ©: \.,. © \ said internal vohime; \ A ; : ; Lye _ © \ selectively adding gaseous air to said internal volume to replace said volumetric \ : © ‘ ion that was removed as gaseous gon: and ‘ \ partion that was removed as gaseous oxygen; \ \ maintaining said seal on said container to prevent unintended pas leakage into \ A ©: \ ,, © \ said internal vohime: \ A . ee eg . < \ second removing 4 portion of said gaseous air in the form of gaseous oxygen from \ A \ aN tae = \ said internal volume; \ A ; : ; ; oa: < \ selectively adding gaseous air at said supply gas pressure to said internal volume \ A ©: aN . . . lo ake wot S \ te replace said volumetric portion that was removed as gaseous oxygen, dae akat ad! \ AJ. ys Pent ee SS A said pressure inside of said container is equal to said supply gas pressure.”
page(s) 11, particularly “Applicant respectfully submits that this resolves the inoperative issue as to claims 9-12.”
In response, respectfully, the Examiner does not find the argument persuasive.  
The previous portion(s) 35 U.S.C. 101 rejection specifically with regard to the phrase(s) of claim 9, including “such that said pressure inside of said container is equal to said supply gas pressure,” has been withdrawn in light of Applicant’s amendment(s) to the claim(s). 

Applicant argues at page(s) 12, particularly “4. Resolution of the Rejection that Claims 1-12 Contain Phrase Not Described in the Specification; Clarifying Amendments to the Specification"
page(s) 12, particularly “The Office Action rejects claims 1-12 under Section 112 based on the assertion that they contain subject matter that was not described in the specification in such a way to reasonably convey that the inventor possessed the claim invention when the application was filed. Applicant has endeavored to resolve the issues as follows.
page(s) 12, particularly “In light of the Examiner's concerns about textual support for the mpted claim terms, Applicant has amended paragraph [0070], which refers to FIG. 7, to reference the "supply gas pressure", aka atmospheric pressure in this case. And, applicant has added specific reference to "re-sealing" after the optional repeating of the steps of the removing of oxygen, and adding of air as the supply gas pressure.
page(s) 12, particularly “This is consistent with FIG. 5 which, as already noted, relates to the discretre, sequential, or iterative method that is suitable for the system shown in FIG. 7 which contains a shutoff valve 36 for sealing or re-sealing the container. In particular, the flow chart of FIG. 6 inherently show the "re-sealing" in step 110, which 1s located in the middle of an iterative loop, when air is added to the container until the pressure in the container equals the desired pressure P(D):
page(s) 13, particularly “‘ Wo yy ONVOEN =4 : .s CONCENTRATION =x AT DESIRED =s LEVEL? 4 =S =g REVOVE EXTRACTOR 16 =s DEVICE FROM =: CONTAINER: FIG. 5 ¥|G Ree cet Pe eo 8 Gg SEE certain EEIt appears that applicant's prior attorney introduced the phrase "supply gaspressure" in an effort to accurately describe the system's operating conditions. In particular, it itis described as operating with a desired pressure P(D) that can be atmospheric pressure or anelevated pressure:< (044) [fit is desired that the contents be packaged under |\ pressure, then the contaimer will be pressurized with cam- \RQ: : <\ pressed air 106~-making the P(D) the elevated pressure. |The amendments to paragraph [0070] are consistent with applicant's originaldisclosure (text and drawings) and do not add new matter. Applicant respectfully submits,therefore, that the amendments resolve the Section 112 issues.”
In response, respectfully, the Examiner does not find the argument persuasive.  Neither original para 70, nor fig 7 sufficiently support for the subject matter of issue.
"desired pressure" is not a sufficient disclosure of "supply gas pressure"

Applicant argues at page(s) 14, particularly “Applicant respectfully submits that the amendments to paragraph [0070} discussed above, with the related explanation, also resolve the rejection based on Section 112(b)."
In response, respectfully, the Examiner does not find the argument persuasive.  Neither original para 70 nor fig 7 sufficiently support for the subject matter of issue. Also, "desired pressure" is not a sufficient disclosure of "supply gas pressure"

Applicant argues at page(s) 14, particularly “The Office Action rejects Claims | and 5-12 are anticipated by Maget 368. As noted above, however, Maget 368 simply discloses an extractor 16A or 16B that may be used in applicant's newly discovered and herein claimed method."
page(s) 14, particularly “There is nothing in Maget 368 regarding the iterative method of base claims 1 or 9 which involve "first sealing the container...", "adding gas ... ata supply gas pressure;" and "re-sealing the container..."
In response, respectfully, the Examiner does not find the argument persuasive.  With regard to claim 1, MAGET368 teaches a method for removing oxygen from a container defined by an internal volume, comprising the steps of:, especially at abstract, c3ln35-40
filling the internal volume with "ambient atmosphere" (implicitly air; within the range of a gas comprising a mixture of nitrogen and oxygen; and which has a pressure, which is within scope of a supply gas pressure), especially at abstract, c3ln35-40
first sealing the container to enclose the internal volume (which is taken as within the scope of intended result “to prevent unintended leakage into said internal volume”), especially at abstract, c3ln35-40; in an alternative, it is noted that the limitation “to prevent unintended leakage into said internal volume” does not need to be found in prior art since the limitation simply expresses the intended result of a process step positively recited (SEE MPEP 2111.04)
removing oxygen gas from the internal volume; and, especially at abstract, c3ln35-40
"when the container is opened" (adding gas to the internal volume, implicitly air, wherein said gas comprises a mixture of nitrogen and oxygen; and which has a pressure, which is within scope of a supply gas pressure), especially at c3ln35-40, table 4,c5ln45-55
"oxygen extraction device 100 free for removal and replacement" (i.e. re-sealing the container to enclose the internal volume; and within which is taken as within the scope of intended result “to prevent unintended leakage into said internal volume, such that pressure of said gas in the internal volume is equal to said supply gas pressure”), especially at c11ln10-20; in an alternative, it is noted that the limitation “to prevent unintended leakage into said internal volume, such that pressure of said gas in the internal volume is equal to said supply gas pressure” does not need to be found in prior art since the limitation simply expresses the intended result of a process step positively recited (SEE MPEP 2111.04)

Applicant argues at page(s) 14, particularly “Claims 5-8 and 10-12 are allowable by virtue of their dependence from allowable claims | or 9 and add further patentable subject matter. 7, Rejection of Claims 2-4 as Anticipated by Maget 368"
page(s) 14, particularly “The Office Action also rejects dependent Claims 2-4 are anticipated by Maget (as evidenced by Moriarty). Applicant respectfully submits that dependent claims 2-4 are allowable by virtue of their dependence from allowable claim 1, and also add further patentable subject matter.
page(s) 14, particularly “Maget 368 discloses extractors that can be used to remove oxygen in execution of Applicant's new method, but nothing in Maget 368 teaches or suggests Applicant's actual method. Moriarty's paragraph [0042] reference to air being comprised of 21% oxygen, 78%
page(s) 15, particularly “nitrogen, and 1% other gases is a well-known fact that is discussed at the end of applicant's original paragraph [0027].
page(s) 15, particularly “Applicant respectfully submits that the claims are not anticipated by Maget 368 in that the cited reference simply discloses the construction of a typical extractor, but does not disclose such extractor being used in an iterative method for increasing nitrogen concentration as claimed.
In response, respectfully, the Examiner does not find the argument persuasive.  
Applicant’s argument(s) refer to previous argument(s), which the Applicant is invited to see previous rebuttal(s), respectively.
With regard to claim 2, considering that the device of MAGET368, removes oxygen, see abstract, and there is only 21% oxygen in air, then the normal operation of the device would inherently be within the claimed range of wherein the pressure of said gas in the internal volume after said removing step is greater than or equal to 78 percent of the pressure of said gas in the internal volume before said removing step, especially at considering that leaking is occurring; it is taken that a vacuum upto 22% is not significantly occurring, and thus within the claimed range of wherein the pressure of said gas in the internal volume after said removing step is greater than or equal to 78 percent of the pressure of said gas in the internal volume before said removing step, especially at table 4,c6ln45-55 
[MORIARTY provides extrinsic evidence that 21% oxygen in air, especially at para 42]
otherwise, in an alternative, assuming that MAGET368 does not teach “wherein the pressure of said gas in the internal volume after said removing step is greater than or equal to 78 percent of the pressure of said gas in the internal volume before said removing step”, 
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to property of pressure of MAGET368  with considering that the device of MAGET368, removes oxygen, see abstract, and there is only 21% oxygen in air, then the function of the device would obviously be within the claimed range of wherein the pressure of said gas in the internal volume after said removing step is greater than or equal to 78 percent of the pressure of said gas in the internal volume before said removing step of MAGET368 since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144.05 PART II-A)

With regard to claim 3, MAGET368 teaches
"oxygen extraction device 100 free for removal and replacement" (i.e. for both instances of, re-sealing the container to enclose the internal volume; and within which is taken as within the scope of intended result “to prevent unintended leakage into said internal volume, such that pressure of said gas in the internal volume is equal to said supply gas pressure”), especially at c11ln10-20; in an alternative, it is noted that the limitation “to prevent unintended leakage into said internal volume, such that pressure of said gas in the internal volume is equal to said supply gas pressure” does not need to be found in prior art since the limitation simply expresses the intended result of a process step positively recited (SEE MPEP 2111.04)
 a second removing oxygen step after said adding gas step, said second removing oxygen step comprising removing oxygen gas from the internal volume, especially at abstract, c3ln35-40
does not specifically state whether a second adding gas step after said second removing oxygen step, said second adding gas step comprising adding gas to the internal volume, wherein said gas comprises a mixture of nitrogen and oxygen, but expected due to leakage over years, especially at table 4,c5ln45-55; 
otherwise, in an alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to duplicate leakage (as a result of longer storage) of MAGET368 with within the scope of whether a second adding gas step after said second removing oxygen step, said second adding gas step comprising adding gas to the internal volume, wherein said gas comprises a mixture of nitrogen and oxygen of MAGET368 since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (MPEP 2144.04 VI-B)

With regard to claim 4, MAGET368 teaches
"oxygen extraction device 100 free for removal and replacement" (i.e. for both instances of, re-sealing the container to enclose the internal volume; and within which is taken as within the scope of intended result “to prevent unintended leakage into said internal volume, such that pressure of said gas in the internal volume is equal to said supply gas pressure”), especially at c11ln10-20; in an alternative, it is noted that the limitation “to prevent unintended leakage into said internal volume, such that pressure of said gas in the internal volume is equal to said supply gas pressure” does not need to be found in prior art since the limitation simply expresses the intended result of a process step positively recited (SEE MPEP 2111.04)
 does not specifically state whether a third removing oxygen step after said second adding gas step, said third removing oxygen step comprising removing oxygen gas from the internal volume, but expected due to "restart" caused by "leakage" over "years", especially at table 4,c5ln45-55; 
otherwise, in an alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to duplicate "restart" caused by "leakage" over "years" of MAGET368  with within the scope of a third removing oxygen step after said second adding gas step, said third removing oxygen step comprising removing oxygen gas from the internal volume of MAGET368 since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (MPEP 2144.04 VI-B)
MAGET368 teaches does not specifically state whether a third adding gas step after said third removing oxygen step, said second adding gas step comprising adding gas to the internal volume, wherein said gas comprises a mixture of nitrogen and oxygen, but expected due to leakage over years, especially at table 4,c5ln45-55; 
otherwise, in an alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to duplicate leakage (as a result of longer storage) of MAGET368  with within the scope of a third adding gas step after said third removing oxygen step, said second adding gas step comprising adding gas to the internal volume, wherein said gas comprises a mixture of nitrogen and oxygen of MAGET368 since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (MPEP 2144.04 VI-B)


Applicant argues at page(s) 15, particularly “The Office Action also rejects dependent Claims 10-12 anticipated by or as obvious over Maget 368."
page(s) 15, particularly “Maget 368 does not in any way disclose or suggest extractor being used in an iterative method for increasing nitrogen concentration as claimed.
In response, respectfully, the Examiner does not find the argument persuasive.  With regard to claim 9, MAGET368 teaches a method for increasing the nitrogen concentration within a container defined by an internal volume, comprising the steps of:, especially at abstract, c3ln35-40
placing "gas-sensitive product" (non-gaseous contents) and "ambient atmosphere" (gaseous air, implicitly ambient atmosphere has a pressure, and is within the scope of a, non-specific, supply gas pressure) within the internal volume, especially at abstract, c3ln35-40
sealing the container to thereby contain said non-gaseous contents and said gaseous air therein (which implicitly ambient air has a pressure, and is within the scope of a, non-specific, supply gas pressure, which implicitly during the placing "gas-sensitive product" the pressure inside of said container is equal to the ambient supply gas pressure), especially at fig 3A,3B, c10ln7-20, abstract
[ISENBERG provides extrinsic evidence of a pressure inside of a “channel” (container) is equal to “ambient…pressure” (supply gas pressure), especially at abstract]
In an alternative, assuming MAGET368 does not teach "wherein the pressure inside of said container is equal to said supply gas pressure", 
it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide a pressure inside of a “channel” (container) is equal to “ambient…pressure” (supply gas pressure) of ISENBERG to the method of MAGET368 (or MAGET368-BELL), for the benefit of a workable operating pressure, also the claimed arrangement does not require undo experimentation to find as a workable solution
MAGET368 teaches removing a portion of said gaseous air (which implicitly ambient air has a pressure) in the form of gaseous oxygen from said internal volume (it is reasonable that the pressure of the gaseous air in the container was reduced to a lower pressure than the supply gas pressure due to removing the oxygen portion), especially at abstract, c3ln35-40
[BELL provides extrinsic evidence, among other things, by stating “Carbon dioxide absorption can lead to a negative pressure in the tote” (i.e. removing a portion of gaseous air from an internal volume, whereby the gaseous air in the container is reduced to a pressure that is lower than the pressure of the gas supplied to the container), especially at col 2 ln 48-51]
In an alternative, assuming MAGET368 does not teach "whereby said gaseous air in the container is reduced to a pressure that is lower that said supply gas pressure", 
it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to “Carbon dioxide absorption can lead to a negative pressure in the tote” (i.e. removing a portion of gaseous air from an internal volume, whereby the gaseous air in the container is reduced to a pressure that is lower than the pressure of the gas supplied to the container) of BELL to the method of MAGET368, for the benefit of inhibiting spoilage as taught by BELL especially at col 2 ln 48-54
MAGET368 teaches (for all instances of) ''intake leakage' (adding gaseous air at said, non-specific, supply gas pressure to said internal volume to replace said volumetric portion that was removed as gaseous oxygen; also, no particular “selectively” process is set forth; for this claim and dependent claims; implicitly ambient air has a pressure, and is within the scope of  a, non-specific, supply gas pressure; taken as within the scope of the intended result “until said pressure inside of said container is equal to said supply gas pressure”), especially at table 4,c5ln45-55; in an alternative, it is noted that the limitation “until said pressure inside of said container is equal to said supply gas pressure” does not need to be found in prior art since the limitation simply expresses the intended result of a process step positively recited (SEE MPEP 2111.04)
[ISENBERG provides extrinsic evidence of a pressure inside of a “channel” (container) is equal to “ambient…pressure” (supply gas pressure), especially at abstract]
In an alternative, assuming MAGET368 does not teach "until said pressure inside of said container is equal to said supply gas pressure", 
it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide a pressure inside of a “channel” (container) is equal to “ambient…pressure” (supply gas pressure) of ISENBERG to the method of MAGET368 (or MAGET368-BELL), for the benefit of a workable operating pressure, also the claimed arrangement does not require undo experimentation to find as a workable solution

MAGET368 teaches second removing a portion of said gaseous air in the form of gaseous oxygen from said internal volume, especially at table 4, c5ln45-55
The portion (for all instances of; for this claim and dependent claims) “maintaining said seal on said container to prevent unintended gas leakage into said internal volume” includes an abstract idea, which does not sufficiently fall within a patentable distinction which is a particular practical application distinction; there are many paths to invention, the issue of whether a prior inventor accidentally invented a process or not, does not change, whether an inventor already invented a process. Merely claiming that you supposedly took another path of invention, which supposedly didn't include an accident (i.e. intentional; a mental concept), does not make that prior known process patentable; consistent with MPEP 2106(II)(B) "unintended" (your conceptual path; abstract idea) does not meet the requirement for a patentable statutory process distinction, since it does not sufficiently fall within a distinction which is a particular practical application distinction for the “method”; MPEP 2106 (II)(B) "The Supreme Court in Bilski v. Kappos, 561 U.S. ___, 130 S. Ct. 3218, 95 USPQ2d 1001 (2010), clarified the requirements for a claim to be a statutory process. Not every claimed method qualifies as a statutory process. A process claim, to be statutory under 35 U.S.C. 101  , must be limited to a particular practical application. This ensures that the process is not simply claiming an abstract idea, or substantially all practical uses of (preempting) a law of nature, or a physical phenomenon."
In an alternative, assuming MAGET368 does not teach repeating (for all instances of) "maintaining said seal on said container to prevent unintended gas leakage into said internal volume", 
it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to repeating (for all instances of) "maintaining said seal on said container to prevent unintended gas leakage into said internal volume" (for this claim and dependent claims; within consideration given of the address of this portion already) of MAGET368, for the benefit of reusing the container of MAGET368, since (priori) it is cheaper to reuse a container rather than using a container only once due to the expense in creating the container is spread over multiple uses rather than just one; otherwise, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. (MPEP 2144.04 VI-B)
In an alternative, assuming MAGET368 does not teach repeating (for all instances of) "selectively adding gaseous air to said internal volume to replace said volumetric portion that was removed as gaseous oxygen, until said pressure inside of said container is equal to said supply gas pressure", 
it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to repeating (for all instances of) "selectively adding gaseous air to said internal volume to replace said volumetric portion that was removed as gaseous oxygen" (for this claim and dependent claims; within consideration given to the address of this portion already) of MAGET368, for the benefit of reusing the container of MAGET368 (the opening of the container would reasonably be expected to cause a pressure inside of said container is equal to ambient supply gas pressure), since (priori) it is cheaper to reuse a container rather than using a container only once due to the expense in creating the container is spread over multiple uses rather than just one; otherwise, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. (MPEP 2144.04 VI-B)

With regard to claim 10, MAGET368 
does not specifically state whether second adding gaseous air to said internal volume to replace said volumetric portion that was removed as gaseous oxygen during said second removing a portion of said gaseous air step, but expected due to leakage over years, especially at table 4,c5ln45-55; 
otherwise, in an alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to duplicate leakage (as a result of longer storage) of MAGET368  with within the scope of whether second adding gaseous air to said internal volume to replace said volumetric portion that was removed as gaseous oxygen during said second removing a portion of said gaseous air step of MAGET368 since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (MPEP 2144.04 VI-B)
MAGET368 does not specifically state whether second adding gaseous air to said internal volume to replace said volumetric portion that was removed as gaseous oxygen during said second removing a portion of said gaseous air step, but expected due to "restart" caused by "leakage" over "years", especially at table 4,c5ln45-55; 
otherwise, in an alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to duplicate "restart" caused by "leakage" over "years" of MAGET368 with within the scope of third removing a portion of said gaseous air in the form of gaseous oxygen from said internal volume after said second adding gaseous air to said internal volume of MAGET368 since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (MPEP 2144.04 VI-B)

With regard to claim 11, MAGET368 teaches 
electrolytic cell 102 (structural equivalent of removing gaseous oxygen steps are executed by, and in communication with said gaseous material within the internal volume), especially at c9ln59-67,c14ln10-20
electrolytic cell 102 (structural equivalent of configured to remove oxygen gas from said gaseous material within the internal volume and expel it outside of the internal volume through a "reject port", discharge port), especially at c9ln59-67,c14ln10-20

With regard to claim 12, MAGET368 teaches said removing steps (as already discussed) and said adding steps (as already discussed) are performed continuously (taken as continues, in the steps continue sequence as already claimed) until the amount of gaseous oxygen remaining in the internal volume has been reduced to the non-specific desired level (implicitly a desired level occurs due to the previously setforth oxygen removal), especially at table 4,c5ln45-55
MAGET368 teaches the internal oxygen pressure within said internal volume is approximately equal to atmospheric oxygen pressure surrounding said container, fig 12, table 5, c3ln35-40, which is within the scope of said supply gas pressure is atmospheric pressure surrounding said container, and the internal pressure within said internal volume is approximately equal to atmospheric pressure surrounding said container


Applicant argues at page(s) 15, particularly “Applicant respectfully submits that dependent claims 10-12 are allowable by virtue of their dependence from allowable claim 9, and also add further patentable subject matter."
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant’s argument(s) refer to previous argument(s), which the Applicant is invited to see previous rebuttal(s), respectively.

Applicant argues at page(s) 15, particularly “In view of the foregoing, Applicant respectfully submits that claims 1-12 are fully in condition for allowance."
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant’s argument(s) refer to previous argument(s), which the Applicant is invited to see previous rebuttal(s), respectively.
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M,T,T,F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 2712721424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776